UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4188


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILBERT BEN MANESS, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00221-JAB-1)


Submitted:    November 24, 2008            Decided:   December 29, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Michael F. Joseph, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Wilbert Ben Maness, Jr., pled guilty to being a felon

in   possession      of    a     firearm,       in     violation        of   18      U.S.C.

§ 922(g)(1)     (2006).        The    district       court    sentenced        him    to    a

100-month     term   of    imprisonment,         the    bottom     of    the      advisory

sentencing guidelines range.               Maness appeals his sentence on two

grounds.     Finding no reversible error, we affirm.

             Maness first contends that the district court violated

his Fifth and Sixth Amendment rights by increasing his sentence

based upon the uncharged conduct of possession with intent to

distribute crack cocaine where that conduct was neither admitted

by him nor found by a jury beyond a reasonable doubt.                             Maness’

claim   is    foreclosed    by    circuit       precedent.       United        States      v.

Battle, 499 F.3d 315, 322-23 (4th Cir. 2007) (“When applying the

Guidelines in an advisory manner, the district court can make

factual      findings     using      the    preponderance        of      the      evidence

standard.”), cert. denied, 128 S. Ct. 1121 (2008).

             Maness also asserts that the district court erred by

applying a four-level enhancement for possession of a firearm in

connection with another felony offense--possession with intent

to distribute 1.6 grams of crack cocaine.                     See U.S. Sentencing

Guidelines Manual § 2K2.1(b)(6) (2006).                      He contends that the

amount of crack was not large enough to infer an intent to



                                            2
distribute      and    notes    that    the          crack   was    not       packaged    for

distribution and that he did not possess drug paraphernalia.

              We review a sentence for abuse of discretion.                               See

Gall v. United States, 128 S. Ct. 586, 597 (2007).                              “The first

step in this review requires us to ‘ensure that the district

court committed no significant procedural error, such as . . .

improperly calculating . . . the Guidelines range.’”                                   United

States v. Osborne, 514 F.3d 377, 387 (4th Cir.) (quoting Gall,

128 S. Ct. at 597), cert. denied, 128 S. Ct. 2525 (2008).                                  We

then   consider       the   substantive      reasonableness             of    the   sentence

imposed, taking into account the totality of the circumstances.

Gall, 128 S. Ct. at 597.

              This    court    reviews       the        district        court’s       factual

findings for clear error.              Id.; United States v. Garnett, 243

F.3d   824,    828     (4th    Cir.    2001)         (reviewing         for   clear    error

enhancement     for     possession      of       a    firearm      in    connection      with

another felony offense).               “Clear error occurs when, although

there is evidence to support it, the reviewing court on the

entire evidence is left with the definite and firm conviction

that a mistake has been committed.”                      United States v. Harvey,

532 F.3d 326, 336-37 (4th Cir. 2008) (internal quotation marks

and citations omitted).          The clearly erroneous “standard plainly

does not entitle a reviewing court to reverse the finding of the

trier of fact simply because it is convinced that it would have

                                             3
decided the case differently.”                 Anderson v. City of Bessemer

City, 470 U.S. 564, 573 (1985) (internal quotations omitted).

           Section       2K2.1(b)(6)          provides        for    a     four-level

enhancement if the defendant used or possessed any firearm or

ammunition      in   connection    with   another       felony      offense.    This

finding    encompasses       two    requirements:            that   the    defendant

committed “another felony” and that he possessed the firearm “in

connection with” the other felony. *                United States v. Blount, 337

F.3d 404, 410 (4th Cir. 2003).                “‘Another felony offense’, for

purposes   of    subsection    (b)(6),        means    any    federal,     state,   or

local offense, other than the explosive or firearms possession

or trafficking offense, punishable by imprisonment for a term

exceeding one year, regardless of whether a criminal charge was

brought, or a conviction obtained.”                  USSG § 2K2.1 cmt. n.14(C);

see United States v. Collins, 412 F.3d 515, 519 (4th Cir. 2005)

(discussing elements of offense of possession with intent to

distribute controlled substance).

           With      these   standards         in    mind,    we    have   carefully

reviewed the record on appeal.                Our review leads us to conclude

that the district court did not clearly err in applying the

enhancement in USSG § 2K2.1(b)(6).                   See Anderson, 470 U.S. at


     *
       Maness does not challenge the “in connection with” element
on appeal.



                                          4
574 (“Where there are two permissible views of the evidence, the

factfinder’s choice between them cannot be clearly erroneous.”).

Accordingly, we affirm the district court’s judgment.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5